Dismissed and Opinion Filed November 9, 2016




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00879-CV

                   IN THE INTEREST OF B.A.F. AND L.M.F., Children

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-54940-2009

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellant’s October 28, 2016 motion to dismiss this appeal. In the

motion, appellant states she no longer wishes to appeal this matter. We grant appellant’s motion

and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE



160879F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF B.A.F. AND                      On Appeal from the 469th Judicial District
L.M.F., Children                                   Court, Collin County, Texas
                                                   Trial Court Cause No. 469-54940-2009.
No. 05-16-00879-CV         V.                      Opinion delivered by Chief Justice Wright,
                                                   Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Brent Foxworth recover his costs of this appeal, if any,
from appellant Kecia Foxworth.


Judgment entered November 9, 2016.




                                             –2–